DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites, “a total continuous microwave energy CW.” The Office understands “CW” to mean “continuous wave,” but the claim already recites “continuous microwave energy,” and “CW” appears, at least to the Office, to be a kind of reference character that is improperly presented outside of parentheses, although no other reference characters are included in the claims, and therefore, it would be improper to include it in parentheses anyway. Unless Applicant has an alternative explanation, the Office suggests striking “CW.”

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a substantially cylindrical cavity or a helical cavity.” First, the Office assumes that the claim is to be read literally, and “substantially” is not meant to modify “helical cavity.” The term “substantially cylindrical” is a relative term which renders the claim indefinite. The term “substantially cylindrical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Unless Applicant can appraise the Office of a reasonable standard for determining the bounds of “substantially,” the Office suggests that the term be struck.
Claim 7 recites that “an exposure waveguide is coupled to . . . the waveguide cavity.” Looking to the disclosure, the waveguide cavity is 32, while the exposure waveguide is 30. There is also a tube 31. Claim 7 is indefinite because, based on the disclosure, these elements very much appear to be the same, and therefore, one of ordinary skill in the art would not understand how the addition of the exposure waveguide in claim 7 structurally changes the apparatus. Tube 31 also appears to be very much the same element. Indeed, para. 97 of the submitted specification, for, speaks of “the cavity 32 of the exposure waveguide.” Para. 120 refers, whether accidentally or not, to element 31 as the “cavity.” In fig. 2, labels exposure waveguide 30 and cavity 32 point to essentially the same area, and fig. 4 does at least nearly the same. Applicant must either amend the claim, or clarify what these terms are referring to.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4 November 2021, have been fully considered.
Applicant argues that the limitation “conveyor system” recite sufficient structure such that a § 112(f) interpretation is not warranted (pgs. 5–6). The Office agrees. MPEP § 2181.I.C.
	Applicant argues that the “single-mode propagation” limitation should not be interpreted based on certain language previously cited from para. 80 (pgs. 7–8). The Office agrees.
	Applicant argues that the “single-mode propagation” limitation is adequately supported in the original disclosure (pgs. 8–10). The Office agrees.
	The Office further agrees with Applicant’s arguments regarding claim 6, as well as the arguments regarding the previous prior art rejection.

Allowable Subject Matter
Claims 1–5 and 9 are allowed.
Claims 6–8 would be allowable if rewritten to overcome their respective objections as well as rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Soulier (US Pat. 4,406,937) is probably the closest prior art of record for disclosing a similar conveyor system as well single-mode propagation, but Soulier does not disclose its conveyor system 
Chung (US Pat. 6,294,773) discloses a conveyor that features portions 14 that are transparent to microwave radiation, but Chung does not seem to disclose partitions that define sliding volumes, since its elements 20 are merely defined as arms, which probably just support the belt 19.
Claim 8 recites “at least two incoupling waveguides,” which does not further limit “a plurality of incoupling waveguides” of claim 3 from which it depends, but the language is neither objectionable nor rejectable since Applicant is merely emphasizing two of the possibly two or more waveguides.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761